Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications: Original Application, filed 14 April 2020, IDS, filed 10 June 2020, and IDS, filed 12 August 2020.

2. 	Claims 1-20 are pending.  Claims 1, 8, and 14 are independent claims.  



Information Disclosure Statement

3.	The information disclosure statements (IDS) submitted on 10 June 2020 and 12 August 2020 were filed after the mailing date of the original application on 14 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 8 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 8:  In summary, Claim 8 recites a “system comprising a sentence extractor…a sentence organizer…a sentence identifier…a summary extractor…an output generator…”.  The components of the “system” recited can be embodied in the form of software, and are not necessarily hardware components (e.g. a processor).
Accordingly, the recited “system” is computer software per se and not a “process,” a “machine,” a “manufacture,” or a “composition of matter,” as defined in 35 U.S.C. 101.
Claims 12-13 depend from Claim 8 and merely further define the “system” without claiming components that are necessarily hardware components. Thus, Claims 12-13 fail to recite statutory subject matter.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 5-6, 8-12, 14, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barba (U.S. Patent 9,336,192 B1) in view of Zheng (U.S. Publication 2020/0110801 A1).
As per independent claim 1, Barba teaches a method for summarizing data (See Barba, Abstract), the method comprising:
extracting a plurality of sentences from data corresponding to one or more documents each comprising text, wherein each extracted sentence includes at least one matched pair including a keyword from a first keyword set or a second keyword set and an entity from an entity set, and wherein each extracted sentence comprises a single sentence or multiple sentences (See Barba, Column 2, lines 14-28, Column 4, lines 28-34, and Column 26, lines 42-51, describing a topic query where extracted sentences include matching keyword or set of keywords);
ordering the plurality of extracted sentences based on a distance between a respective keyword and a respective entity in each extracted sentence of the plurality of extracted sentences (See Barba, Column 15, lines 33-67, and Column 16, lines 1-30, 
identifying a first type of extracted sentences from the ordered plurality of extracted sentences, wherein extracted sentences having the first type include one or more keywords included in the first keyword set (See Barba, Column 27, lines 14-42, describing the output of a Semantic Matrix identifying types of extracted sentences including specific text);
identifying a second type of extracted sentences from the ordered plurality of extracted sentences, wherein extracted sentences having the second type include one or more keywords included in the second keyword set (See Barba, Column 27, lines 28-41, describing building compound semantic representations to map contributing terms to indices);
generating an extracted summary that includes at least one sentence having the first type and at least one sentence having the second type, wherein the at least one sentence having the first type is intermixed with the at least one sentence having the second type based on a predetermined order rule set (See Barba, Column 22, lines 63-67 and Column 23, lines 1-18, describing using the Semantic Matrix to understand the most central sentences or clauses in a document to generate a summary).
Barba does not teach expressly:
outputting the extracted summary,
however, Zheng teaches this limitation (See Zheng, paragraph 0052, describing outputting a generated document summary).

Therefore, it would have been obvious to combine Zheng with Barba for the benefit of enabling a user to easily determine if a document is of interest to the user to obtain the invention as specified in claim 1.
As per dependent claim 2, Barba and Zheng teach the limitations of claim 1 as described above.  Barba and Zheng also teach wherein the first keyword set comprises a user-generated keyword set, and wherein the second keyword set comprises an expanded keyword set based on the first keyword set (See Barba, Column 15, lines 18-31).
As per dependent claim 5, Barba and Zheng teach the limitations of claim 1 as described above.  Barba and Zheng also teach determining whether to include an additional sentence in the extracted summary based on a determination whether a sum of a length of the extracted summary and a length of the additional sentence is less than or equal to a threshold (See Zheng, paragraph 0052).
As per dependent claim 6, Barba and Zheng teach the limitations of claim 1 as described above.  Barba and Zheng also teach generating the second keyword set, wherein generating the second keyword set comprises: generating one or more semantic vectors; for each keyword of the first keyword set: determining a semantic vector having a highest similarity score to the keyword; and identifying one or more terms of the determined semantic vector as a candidate term; and selecting at least one candidate term to be added to the first keyword set to generate the second keyword set (See Barba, Column 4, lines 41-51, Column 14, lines 66-67, Column 15, lines 1-11, and Column 19, lines 27-48).
As per independent claim 8, Barba teaches a system… (See Barba, Figure 9).
Independent claim 8 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 9, Barba and Zheng teach the limitations of claim 8 as described above.  Barba and Zheng also teach a database coupled to the sentence extractor, the sentence organizer, the sentence identifier, the summary extractor, the output generator, or a combination thereof (See Barba, Column 6, lines 48-62).
As per dependent claim 10, Barba and Zheng teach the limitations of claim 9 as described above.  Barba and Zheng also teach wherein the database is configured to store the first keyword set, the second keyword set, the entity set, one or more thresholds, one or more extracted sentences, a plurality of matched pairs, one or more extracted summaries, the predetermined order rule set, or a combination thereof (See Barba, Column 7, lines 39-54).
As per dependent claim 11, Barba and Zheng teach the limitations of claim 8 as described above.  Barba and Zheng also teach a processor; and a memory storing instructions executable by the processor to cause the processor to perform one or more operations of the sentence extractor, the sentence organizer, the sentence identifier, the summary extractor, the output generator, or a combination thereof (See Barba, Column 30, lines 11-67).
As per dependent claim 12, Barba and Zheng teach the limitations of claim 8 as described above.  Barba and Zheng also teach an interface configured to enable communication with a data source that stores the data, an electronic device, or a combination thereof (See Zheng, paragraphs 0052-0053).
As per independent claim 14, Barba teaches a computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations… (See Barba, Figure 7).
Independent claim 14 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 16, Barba and Zheng teach the limitations of claim 14 as described above.  Barba and Zheng also teach wherein ordering the plurality of extracted sentences is based further on frequencies of respective one or more keywords included in each extracted sentence (See Barba, Column 4, lines 52-63).
As per dependent claim 17, Barba and Zheng teach the limitations of claim 14 as described above.  Barba and Zheng also teach wherein the operations further comprise: receiving a selection of a first event category of multiple event categories; and retrieving the first keyword set based on the selection of the first event category (See Barba, Column 3, lines 11-21).
As per dependent claim 20, Barba and Zheng teach the limitations of claim 14 as described above.  Barba and Zheng also teach wherein: the data is received from a data source that comprises a streaming data source, news data, a database, or a combination thereof; and the entity set indicates an individual, a company, a government, an organization, or a combination thereof (See Barba, Column 1, lines 11-16 and lines 59-66).


6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barba (U.S. Patent 9,336,192 B1) in view of Zheng (U.S. Publication 2020/0110801 A1), as applied to claim 17 above, and further in view of Marascu (U.S Publication 2019/0318364 A1).
	As per dependent claim 18, Barba and Zheng teach the limitations of claim 17 as described above.  Barba and Zheng do not teach expressly wherein the multiple event categories comprise cybersecurity, terrorism, legal/non-compliance, or a combination thereof, however, Marascu teaches this limitation (See Marascu, paragraphs 0022 and  0075, describing the automatic extraction of data of a compliance named entity [event category] for government organizations).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the government category of Marascu with the keyword selection based on categories of Barba and Zheng.  The motivation for doing so would have been to provide analytics on a compliance profile of type of organization and a compliance named entity of type of organization according to the extracted data, as taught by 



7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Allowable Subject Matter

8.	Claims 3-4, 7, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Srinivasan (U.S. Publication 2015/0120738 A1) discloses document classification based on semantic analysis of the document.
	- Lawrence (U.S. Publication 2005/0222981 A1) discloses weighting a search query result.
	- Casal (U.S. Publication 2018/0143975 A1) discloses collection strategies that facilitate arranging portions of documents into content collections.
	- Fan (U.S. Publication 2013/0246046 A1) discloses relation topic construction and its application in semantic relation extraction.
- Marchisio (U.S. Publication 2004/0221235 A1) discloses enhanced data searching.
- Chang (U.S. Publication 2016/0132572 A1) discloses collecting, organizing, and searching knowledge about a dataset.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176